EXHIBIT 10.1

THIRD SUPPLEMENTAL INDENTURE

THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”) dated as of
January 27, 2009 (the “Effective Date”), between THE KANSAS CITY SOUTHERN
RAILWAY COMPANY, a corporation duly organized and existing under the laws of the
State of Missouri, and the successor by merger to each of Mid-South Microwave,
Inc. and Rice-Carden Corporation (the “Company”), KANSAS CITY SOUTHERN (formerly
known as Kansas City Southern Industries, Inc.) (the “Parent”), and GATEWAY
EASTERN RAILWAY COMPANY, PABTEX GP, LLC, PABTEX I, L.P. (f/k/a PABTEX L.P.), SIS
BULK HOLDING, INC., SOUTHERN DEVELOPMENT COMPANY, SOUTHERN INDUSTRIAL SERVICES,
INC., and TRANS-SERVE, INC. (together with the Parent, the “Note Guarantors”),
and U.S. BANK NATIONAL ASSOCIATION, as trustee under the indenture referred to
below (the “Trustee”).

W I T N E S S E T H :

WHEREAS, the Company and the Note Guarantors have heretofore executed and
delivered to the Trustee an Indenture (the “Indenture”) dated as of June 12,
2002, a First Supplemental Indenture dated as of June 10, 2005 (the “First
Supplemental Indenture”) and a Second Supplemental Indenture dated as of
February 5, 2007 (the “Second Supplemental Indenture”), providing for the
issuance of an aggregate principal amount of up to $200,000,000 of 71/2% Senior
Notes due 2009 (the “Securities”);

WHEREAS, the Company, the Note Guarantors and the Trustee desire to further
amend the Indenture to delete and amend certain provisions contained therein and
in the Securities;

WHEREAS, Section 9.02 of the Indenture provides that, with the written consent
of the Holders of a majority in aggregate principal amount of the outstanding
Securities (the “Requisite Consents”), the Company, the Note Guarantors and the
Trustee may amend the Indenture;

WHEREAS, pursuant to an Offer to Purchase and Related Solicitation of Consents
dated January 14, 2009 (the “Offer to Purchase”), the Company offered to
purchase all outstanding Securities and solicited consents to the amendments to
the Indenture and the Securities described herein (the “Amendments”);

WHEREAS, Holders of at least a majority in principal amount of the Securities
outstanding have consented to the Amendments by tendering and not withdrawing
their Securities and by delivering the related consents pursuant to the terms of
the Offer to Purchase;

WHEREAS, the Company, the Note Guarantors, and the Trustee are entering into
this Third Supplemental Indenture in order to set forth the Amendments; and

WHEREAS, this Third Supplemental Indenture has been duly authorized by all
necessary corporate action on the part of the Company, the Note Guarantors and
the Trustee.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company, the
Note Guarantors and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders as follows:

ARTICLE 1
AMENDMENT OF THE INDENTURE

1.01. Amendments to the Indenture. Effective as of the Effective Date, the
Indenture is amended as set forth herein.

(a) Section 1.01 of the Indenture is hereby amended to delete the following
definitions in their entirety:

     
Additional Assets
  Grupo TFM Investment
Asset Disposition
  Hedging Obligation
Attributable Debt
  Interest Rate Agreement
Capitalized Lease Obligations
  Investment Grade Rating
Change of Control
  Net Available Cash
Consolidated Coverage Ratio
  Net Cash Proceeds
Consolidated Current Liabilities
  Permitted Business
Consolidated Interest Expense
  Permitted Investment
Consolidated Net Income
  Permitted Liens
Consolidated Net Tangible Assets
  Purchase Money Indebtedness
Consolidated Net Worth
  Rating Agency
Designated Sale/Leaseback Transaction
  Refinancing Indebtedness
Disqualified Stock
  Sale/Leaseback Transaction
EBITDA
  Secured Indebtedness
Equity Offering
  Securities Act
Exchange Act
  Senior Indebtedness
Excluded Contributions
  Stock Purchase Loans
Foreign Equity Investment
  Subordinated Obligation
Grupo TFM
  Temporary Cash Investments
Grupo TFM Disposition
  TFM

(b) Each of the following Sections of the Indenture is hereby deleted in its
entirety and replaced in lieu thereof with the words “[Intentionally Deleted]”:

Section 4.02 SEC Reports.

Section 4.03 Limitation on Indebtedness.

Section 4.04 Limitation on Restricted Payments.

Section 4.05 Limitation on Restrictions on Distributions from Restricted
Subsidiaries.

Section 4.06 Limitation on Sales of Assets and Capital Stock.

Section 4.07 Limitation on Transactions with Affiliates.

Section 4.08 Change of Control.

Section 4.09 Compliance Certificate.

Section 4.10 Further Instruments and Acts.

Section 4.11 Future Note Guarantors.

Section 4.12 Limitation on Lines of Business.

Section 4.13 Limitation on Liens.

Section 4.14 Limitation of Sale/Leaseback Transactions.

Section 4.15 Covenant Suspension.

(c) Section 5.01 of the Indenture is hereby deleted in its entirety and replaced
with the following:

“SECTION 5.01. (a) When Company May Merge or Transfer Assets. The Company will
not consolidate with or merge with or into, or convey, transfer or lease all or
substantially all /its assets to, any Person, unless:

(i) the resulting, surviving or transferee Person (the “Successor Company”)
shall be a corporation organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Company (if not the Company) shall expressly assume, by a supplemental
indenture hereto, executed and delivered to the Trustee, in form satisfactory to
the Trustee, all the obligations of the Company under the Securities and this
Indenture;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Company, the Parent or
any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Successor Company, the Parent or such Restricted Subsidiary at
the time of such transaction), no Default shall have occurred and be continuing;

(iii) the Company shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indenture (if any) comply with this Indenture;
and

The Successor Company will succeed to, and be substituted for, and may exercise
every right and power of, the Company under this Indenture, but the predecessor
Company in the case of a conveyance, transfer or lease of all or substantially
all its assets shall not be released from the obligation to pay the principal of
and interest on the Securities.

(b) The Note Guarantors will not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all of its assets to any Person
unless: (i) the resulting, surviving or transferee Person (the “Successor
Guarantor”) will be a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia, and
such Person (if not such Note Guarantor) shall expressly assume, by a
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, all the obligations of such Note Guarantor under
its Note Guarantee; (ii) immediately after giving effect to such transaction
(and treating any Indebtedness which becomes an obligation of the Successor
Guarantor or any Restricted Subsidiary as a result of such transaction as having
been Incurred by the Successor Guarantor or such Restricted Subsidiary at the
time of such transaction), no Default shall have occurred and be continuing; and
(iii) the Parent shall have delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indenture (if any) comply with this Indenture.

(c) Notwithstanding the foregoing, (i) any Restricted Subsidiary may consolidate
with, merge into or transfer all or part of its properties and assets to the
Company or any Note Guarantor; (ii) the Parent or the Company may merge with an
Affiliate incorporated solely for the purpose of reincorporating the Parent or
the Company, as the case may be, in another jurisdiction to realize tax or other
benefits; and (iii) the Parent and the Company may merge.”

(d) Section 6.01(d) is hereby deleted in its entirety and replaced in lieu
thereof with the words “(d) [Intentionally Deleted]”.

(e) The penultimate paragraph in Section 6.01 is hereby deleted in its entirety
and replaced with the following:

“A default under clauses (e) or (f) will not constitute an Event of Default
until the Trustee notifies the Company or the Holders of at least 25% in
principal amount of the outstanding Securities notify the Company and the
Trustee of the Default and the Company or the Note Guarantor, as applicable,
does not cure such Default within the time specified in clauses (e) or
(f) hereof after receipt of such notice. Such notice must specify the Default,
demand that it be remedied and state that such notice is a “Notice of Default”.”

(f) Section 6.12 Waiver of Stay or Extension Laws. is hereby deleted in its
entirety and replaced in lieu thereof with the words “Section 6.12
[Intentionally Deleted]”.

(g) Sections 8.02(a)(iii), (vi) and (vii) are hereby deleted in their entirety
and replaced in lieu thereof with the words “[Intentionally Deleted]”.

(h) Section 9.04 Revocation and Effect of Consents and Waivers. is hereby
deleted in its entirety and replaced with the following:

“SECTION 9.04. Revocation and Effect of Consents and Waivers. (a) A consent to
an amendment or a waiver by a Holder of a Security shall bind the Holder and
every subsequent Holder of that Security or portion of the Security that
evidences the same debt as the consenting Holder’s Security, even if notation of
the consent or waiver is not made on the Security. After an amendment or waiver
becomes effective, it shall bind every Holder. An amendment or waiver becomes
effective upon the (i) receipt by the Company or the Trustee of the requisite
number of consents, (ii) satisfaction of conditions to effectiveness as set
forth in this Indenture and any indenture supplemental hereto containing such
amendment or waiver and (iii) execution of such amendment or waiver (or
supplemental indenture) by the Company and the Trustee.”

(i) Section 10.06 is hereby deleted in its entirety and replaced in lieu thereof
with the words “Section 10.06 [Intentionally Deleted]”.

ARTICLE 2
MISCELLANEOUS

2.01. Ratification of Indenture, Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture, the First Supplemental
Indenture and the Second Supplemental Indenture are in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. Upon the execution and delivery of this Third
Supplemental Indenture by the Company, the Note Guarantors and the Trustee, the
Indenture shall be supplemented in accordance herewith, this Third Supplemental
Indenture shall form a part of the Indenture for all purposes, and every Holder
of Securities heretofore or hereafter authenticated and delivered shall be bound
hereby, and the respective rights, limitation of rights, obligations, duties and
immunities under the Indenture of the Company, the Note Guarantors, the Trustee,
and the Holders of the Securities shall thereafter be determined, exercised and
enforced thereunder, subject in all respects to such modifications and
amendments, and all the terms and conditions of this Third Supplemental
Indenture shall be deemed to be part of the terms and conditions of the
Indenture and the Securities theretofore issued for any and all purposes.

2.02. Governing Law. THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

2.03. Trustee Acceptance. The Trustee accepts the amendment of the Indenture
effected by this Third Supplemental Indenture, but only upon the terms and
conditions set forth in the Indenture, as hereby amended, including the terms
and provisions defining and limiting the liabilities and responsibilities of the
Trustee in the performance of its duties and obligations under the Indenture, as
hereby amended. Without limiting the generality of the foregoing, the Trustee
has no responsibility for the correctness of the recitals of fact herein
contained which shall be taken as the statements of the Company, and makes no
representations as to the validity or sufficiency of this Third Supplemental
Indenture.

2.04. Severability Clause. In case any provision of this Third Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

2.05. Counterparts. The parties may sign any number of copies of this Third
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

2.06. Definitions, Effect of Headings. All capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Indenture. The
section headings herein are for convenience only and shall not effect the
construction thereof.

[signature page following]

1

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.

THE KANSAS CITY SOUTHERN RAILWAY COMPANY

 
By /s/ Paul J. Weyandt
 
Name: Paul J. Weyandt



    Title: Senior Vice President – Finance and
Treasurer

KANSAS CITY SOUTHERN

 
By /s/ Paul J. Weyandt
 
Name: Paul J. Weyandt



    Title: Senior Vice President – Finance and
Treasurer

GATEWAY EASTERN RAILWAY COMPANY

 
By /s/ Paul J. Weyandt
 
Name: Paul J. Weyandt



    Title: Senior Vice President – Finance and
Treasurer

 
PABTEX GP, LLC
By /s/ Michael W. Upchurch
 
Name: Michael W. Upchurch



    Title: Vice President and Chief Financial Officer of Southern Industrial
Services, the sole member of PABTEX GP, LLC

PABTEX I, L.P.

 
By /s/ Michael W. Upchurch
 
Name: Michael W. Upchurch



    Title: Vice President and Chief Financial Officer of Southern Industrial
Services, the sole member of PABTEX GP, LLC, the general partner of PABTEX I,
L.P

2





 
SIS BULK HOLDING, INC.
By /s/ Michael W. Upchurch
 
Name: Michael W. Upchurch



    Title: Vice President and Chief Financial Officer

 
SOUTHERN DEVELOPMENT COMPANY
By /s/ Michael W. Upchurch
 
Name: Michael W. Upchurch



    Title: Vice President and Chief Financial Officer

 
SOUTHERN INDUSTRIAL SERVICES, INC.
By /s/ Michael W. Upchurch
 
Name: Michael W. Upchurch



    Title: Vice President and Chief Financial Officer

 
TRANS-SERVE, INC.
By /s/ Michael W. Upchurch
 
Name: Michael W. Upchurch



    Title: Vice President and Chief Financial
Officer

U.S. BANK NATIONAL ASSOCIATION.

By /s/ Richard Prokosch

Name: Richard Prokosch
Title: Vice President

3